             Case 19-11781-LSS   Doc 808-3     Filed 06/08/20   Page 1 of 8




                                    Exhibit G-2

                          Rejected Contracts and Leases List



[See attached.]
             Case 19-11781-LSS         Doc 808-3      Filed 06/08/20     Page 2 of 8




For the avoidance of doubt, the Debtors or the Reorganized Debtors, as applicable, reserve the
right to alter, amend, modify or supplement the list of assumed Executory Contract and Unexpired
Leases in accordance with the Plan, including, without limitation, pursuant to Article V of the
Plan, which provides that:

                                  ARTICLE V
                      TREATMENT OF EXECUTORY CONTRACTS
                            AND UNEXPIRED LEASES

A.     Assumption and Rejection of Executory Contracts and Unexpired Leases

       On the Effective Date, except as otherwise provided in the Plan, each Executory
       Contract and Unexpired Lease not previously rejected, assumed, or assumed and
       assigned, including, without limitation, any employee benefit plans, severance
       plans, and other Executory Contracts under which employee obligations arise, shall
       be deemed automatically rejected pursuant to sections 365 and 1123 of the
       Bankruptcy Code, unless such Executory Contract or Unexpired Lease: (1) is
       specifically described in the Plan as to be assumed or assumed and assigned in
       connection with confirmation of the Plan, or is specifically scheduled on the
       Assumed Contracts and Leases List to be assumed or assumed and assigned (as
       specified on such list) pursuant to the Plan or the Plan Supplement; (2) is subject to
       a pending motion to assume such Unexpired Lease or Executory Contract as of the
       Effective Date; or (3) is a contract, instrument, release, indenture, or other
       agreement or document entered into in connection with the Plan.

       Unless otherwise indicated, assumptions or rejections of Executory Contracts and
       Unexpired Leases pursuant to the Plan or the Acquisition Documents are effective
       as of the Effective Date. Any motions to assume Executory Contracts or Unexpired
       Leases pending on the Effective Date shall be subject to approval by a Final Order
       of the Bankruptcy Court on or after the Effective Date. Notwithstanding anything
       to the contrary in the Plan, at the direction or with the consent of the Acquirer, and
       in accordance with the Acquisition by Foreclosure Agreement, the Acquirer (i) may
       elect to have the Debtors reject any Key Contract at any time prior to the Effective
       Date, and (ii) shall have the right to alter, amend, modify, or supplement the
       Assumed Contracts and Leases List identified in Article V.A of the Plan and in the
       Plan Supplement at any time through and including 45 days after the Effective Date.
                                                                     Case 19-11781-LSS         Doc 808-3   Filed 06/08/20   Page 3 of 8




Contract                                                                                                                                                                                     Effective
  No.        Debtor(s) Party to Contract                                         Name of Counterparty                                               Title of Contract                          Date
  B-1    Furie Operating Alaska, LLC;      Advanced Drilling Solutions LLC                                                        Letter Agreement Re: Drilling Contract                    9/23/2016
         Cornucopia Oil & Gas Company,
         LLC
  B-2    Furie Operating Alaska, LLC       Alaska Electric and Energy Cooperative Inc                                             Gas Sale and Purchase Agreement                           6/26/2014
  B-3    Furie Operating Alaska, LLC       Alaska Electric and Energy Cooperative Inc                                             Settlement Agreement and Release                          3/17/2019
  B-4    Furie Operating Alaska, LLC       Alaska Electric and Energy Cooperative Inc                                             Gas Sale and Purchase Agreement                           6/26/2014
  B-5    Furie Operating Alaska, LLC       Alaska Electric and Energy Cooperative Inc                                             Confidentiality Agreement                                 1/30/2014
  B-6    Furie Operating Alaska, LLC       Alaska Electric and Energy Cooperative Inc                                             Amendment No. 1                                           1/29/2015
  B-7    Furie Operating Alaska, LLC       Alaska Electric and Energy Cooperative Inc                                             Amendment No. 2 to Gas Sale and Purchase Agreement        7/27/2015

  B-8    Furie Operating Alaska, LLC       Alaska Electric and Energy Cooperative Inc                                             Amendment No. 3 to Gas Sale and Purchase Agreement        9/13/2018

  B-9    Furie Operating Alaska, LLC       Alaska Electric and Energy Cooperative Inc                                             Amendment No. 4 to Gas Sale and Purchase Agreement        10/4/2018

  B-10   Furie Operating Alaska, LLC       Alaska Electric and Energy Cooperative Inc                                             Amendment No. 5 to Gas Sale and Purchase Agreement        11/8/2018

  B-11   Cornucopia Oil & Gas Company,     Alaska Electric and Energy Cooperative Inc                                             Statement of Limited Guarantee                            6/26/2014
         LLC
  B-12   Furie Operating Alaska, LLC       Alaska Electric and Energy Cooperative Inc                                             Gas Sale and Purchase Agreement                           6/26/2014
  B-13   Furie Operating Alaska, LLC       Alaska Electric and Energy Cooperative Inc                                             Amendment No. 6 to Gas Sales Agreement                    5/24/2019
  B-14   Furie Operating Alaska, LLC       All American Oilfield Associates LLC                                                   Master Service Agreement                                   4/9/2013
  B-15   Furie Operating Alaska, LLC       Ally Financial                                                                         Lease Agreement                                           4/26/2019
  B-16   Furie Operating Alaska, LLC;      Ankura Consulting Group LLC                                                            Engagement Agreement                                      3/23/2018
         Cornucopia Oil & Gas Company,
         LLC; Corsair Oil & Gas LLC
  B-17   Furie Operating Alaska, LLC       Baker Hughes Oilfield Operations Inc                                                   Master Service Agreement Modification No. 1               7/18/2013
  B-18   Furie Operating Alaska, LLC       Baker Hughes Oilfield Operations Inc                                                   Master Service Agreement                                  4/19/2011
  B-19   Furie Operating Alaska, LLC       Baker Hughes Oilfield Operations LLC                                                   Modification No. 2 Master Service Agreement               7/16/2018
  B-20   Furie Operating Alaska, LLC       Baker Petrolite Corporation                                                            Master Service Agreement Modification No. 1               7/18/2013
  B-21   Furie Operating Alaska, LLC       Baker Petrolite Corporation                                                            Master Service Agreement                                  4/19/2011
  B-22   Furie Operating Alaska, LLC       Baker Petrolite LLC                                                                    Modification No. 2 Master Service Agreement               7/16/2018
  B-23   Furie Operating Alaska, LLC       BAM Clough JV                                                                          Confidentiality Agreement                                 8/20/2014
  B-24   Furie Operating Alaska, LLC       BJ Services Company USA                                                                Master Service Agreement                                  4/19/2011
  B-25   Furie Operating Alaska, LLC       BlueCrest Alaska Operating LLC                                                         Natural Gas Exchange Agreement                             5/8/2018
  B-26   Furie Operating Alaska, LLC       Bluecrest Alaska Operating LLC                                                         Natural Gas Sale and Purchase Agreement                    5/7/2018
  B-27   Furie Operating Alaska, LLC       Briley & Associates                                                                    Residential Lease Agreement                               11/14/2016
  B-28   Furie Operating Alaska, LLC       Brutus AG (f/k/a Deutsche Oel & Gas AG)                                                Letter Agreement Re: Offshore Daywork Drilling             3/1/2016
                                                                                                                                  Contract
  B-29   Furie Operating Alaska, LLC;      Brutus AG (f/k/a Deutsche Oel & Gas AG)                                                Consent Agreement                                         9/30/2016
         Cornucopia Oil & Gas Company,
         LLC
  B-30   Furie Operating Alaska, LLC;      Brutus AG (f/k/a Deutsche Oel & Gas AG)                                                Consent and Waiver under Preferred Equity Agreements      7/15/2014
         Cornucopia Oil & Gas Company,
         LLC; Corsair Oil & Gas LLC
  B-31   Furie Operating Alaska, LLC;      Brutus AG (f/k/a Deutsche Oel & Gas AG)                                                Letter Agreement RE: Drilling Contract                    9/23/2016
         Cornucopia Oil & Gas Company,
         LLC
  B-32   Furie Operating Alaska, LLC       Brutus AG (f/k/a Deutsche Oel & Gas AG)                                                Letter Agreement Re: Drilling Contract                    9/20/2016
  B-33   Furie Operating Alaska, LLC;      Brutus AG (f/k/a Deutsche Oel & Gas AG)                                                Letter Agreement Re: Drilling Contract                    9/21/2016
         Cornucopia Oil & Gas Company,
         LLC
  B-34   Furie Operating Alaska, LLC       Brutus AG (f/k/a Deutsche Oel & Gas AG)                                                Letter Agreement Re: Offshore Daywork Drilling             3/1/2016
                                                                                                                                  Contract
  B-35   Furie Operating Alaska, LLC       CEESI Measurement Solutions Inc                                                        Master Service Agreement                                  5/29/2014
  B-37   Furie Operating Alaska, LLC       CISPRI Services LLC                                                                    Charter for Off Shore Supply and Support Services          1/4/2016
  B-38   Furie Operating Alaska, LLC       CISPRI Services LLC                                                                    Vessel Boarding and Utilization Agreement                  8/5/2016
  B-39   Furie Operating Alaska, LLC       CISPRI Services LLC                                                                    CISPRI Services Uniform Time Charter Part for Off-Shore    1/4/2016
                                                                                                                                  Supply and Support Services
  B-40   Furie Operating Alaska, LLC;      Comprator GmbH                                                                         Data Processing Agreement
         Cornucopia Oil & Gas Company,
         LLC
  B-41   Furie Operating Alaska, LLC       David W. Elder                                                                         Employment Agreement                                      2/15/2015
  B-42   Furie Operating Alaska, LLC       First Insurance Funding                                                                Commercial Premium Finance Agreement                      5/12/2019
  B-43   Furie Operating Alaska, LLC       First Insurance Funding                                                                Commercial Premium Finance Agreement                      4/26/2019
  B-44   Furie Operating Alaska, LLC       Furie Operating Alaska, LLC                                                            Furie Operating Alaska, LLC, 401(k) Plan                     N/A
  B-45   Furie Operating Alaska, LLC       Homer Electric Association Inc                                                         Statement of Limited Guarantee                            6/26/2014
  B-46   Furie Operating Alaska, LLC       Homer Electric Association Inc                                                         Confidentiality Agreement                                 1/30/2014
  B-47   Furie Operating Alaska, LLC;      Kay Rieck                                                                              Memorandum of Agreement                                   1/31/2016
         Cornucopia Oil & Gas Company,
         LLC
  B-48   Furie Operating Alaska, LLC       Key Energy Services LLC                                                                Master Service Agreement                                   9/7/2011
  B-49   Furie Operating Alaska, LLC       Key Energy Services LLC                                                                First Amendment to Master Service Agreement               2/27/2013
  B-50   Furie Operating Alaska, LLC       Kuukpik Drilling                                                                       Letter re Rental of Diverter Equipment                    5/31/2018
  B-51   Furie Operating Alaska, LLC;      M.A. (Tony) Nunes                                                                      Memorandum of Agreement                                   1/31/2016
         Cornucopia Oil & Gas Company,
         LLC
  B-52   Furie Operating Alaska, LLC       McGriff Seibels & Williams of Texas Inc                                                Cover Note                                                4/11/2019
  B-53   Furie Operating Alaska, LLC       McGriff Seibels & Williams of Texas Inc                                                Cover Note                                                4/11/2019
  B-54   Furie Operating Alaska, LLC       McGriff Seibels & Williams of Texas Inc                                                Cover Note                                                4/11/2019
  B-55   Furie Operating Alaska, LLC       McGriff Seibels & Williams of Texas Inc                                                Brokerage Service Agreement                               3/28/2018
  B-56   Furie Operating Alaska, LLC       McGriff Seibels & Williams of Texas Inc                                                Brokerage Service Agreement                               3/28/2018
  B-57   Furie Operating Alaska, LLC       McGriff Seibels & Williams of Texas Inc                                                Cover Note                                                4/11/2019
  B-58   Furie Operating Alaska, LLC       Michael L. Foster & Associates Inc                                                     Letter Agreement                                          4/17/2014
  B-59   Furie Operating Alaska, LLC       Municipality of Anchorage d/b/a Municipal Light & Power                                Interruptible Gas Sale and Purchase Agreement             8/15/2019
  B-60   Furie Operating Alaska, LLC       Nabors Alaska Drilling Inc                                                             2018 Kitchen Lights Unit Program Proposal                 5/15/2018
  B-61   Furie Operating Alaska, LLC       Nordic Calista Services                                                                Letter Agreement Re: Equipment Rental                     5/25/2018
  B-62   Furie Operating Alaska, LLC       Nordic Overseas Drilling & Services GmbH                                               Letter Agreement Re: Offshore Daywork Drilling             3/1/2016
                                                                                                                                  Contract
  B-63   Furie Operating Alaska, LLC       Nordic Overseas Drilling & Services GmbH                                               Offshore Daywork Drilling Contract - U.S.                 12/1/2015
  B-64   Furie Operating Alaska, LLC       Nordic Overseas Drilling & Services GmbH                                               Letter Agreement Re: Drilling Contract                    9/20/2016
  B-65   Furie Operating Alaska, LLC;      Nordic Overseas Drilling & Services GmbH                                               Letter Agreement Re: Drilling Contract                    9/21/2016
         Cornucopia Oil & Gas Company,
         LLC
  B-66   Furie Operating Alaska, LLC       Nordic Overseas Drilling & Services GmbH                                               Offshore Daywork Drilling Contract                        12/1/2015
  B-67   Furie Operating Alaska, LLC       Nordic Overseas Drilling & Services GmbH                                               Letter Agreement Re: Offshore Daywork Drilling             3/1/2016
                                                                                                                                  Contract
  B-68   Furie Operating Alaska, LLC       Northern Lights Center LLC                                                             International Self Storage Rules & Regulations            12/19/2016
  B-69   Cornucopia Oil & Gas Company,     Norton Rose Fulbright US LLP                                                           Legal Representation Letter                                4/4/2018
         LLC
  B-70   Furie Operating Alaska, LLC       Reed Smith LLP                                                                         Letter Re: IRS Information Document Requests               3/7/2016
  B-71   Furie Operating Alaska, LLC       Reed Smith LLP                                                                         Letter Re: General Tax Advice and Legal Assistance        12/14/2017
                                                               Case 19-11781-LSS        Doc 808-3   Filed 06/08/20   Page 4 of 8




B-72   Furie Operating Alaska, LLC     Seaport Global Securities LLC                                                       Engagement Letter                              6/5/2019
B-73   Furie Operating Alaska, LLC     Shamrock Management LLC d/b/a Shamrock Energy Solutions                             Master Service Agreement                      3/28/2016
B-74   Furie Operating Alaska, LLC     Shelf Drilling Offshore Resources Limited II                                        Letter Agreement re: Rig Lease                8/25/2017
B-75   Furie Operating Alaska, LLC     Sierra Pine Resources International Inc                                             Amendment No. 1 to Master Service Agreement    1/1/2019
B-76   Furie Operating Alaska, LLC     Sierra Pine Resources International Inc                                             Master Service Agreement                      1/19/2018
B-77   Furie Operating Alaska, LLC     Smith International Inc.                                                            Master Service Agreement Modification No. 1   7/17/2013
B-78   Furie Operating Alaska, LLC     Southside Classic Leasing LLC                                                       Texas Commercial Lease Agreement               5/1/2017
B-79   Furie Operating Alaska, LLC     Sparrows Offshore LLC                                                               Master Service Agreement                      5/19/2014
B-80   Furie Operating Alaska, LLC     Spartan Offshore Drilling LLC                                                       Offshore Daywork Drilling Contract            6/19/2018
B-81   Furie Operating Alaska, LLC     Spartan Offshore Drilling LLC                                                       Offshore Daywork Drilling Company             6/19/2018
B-82   Furie Operating Alaska, LLC     Team Industrial Services Inc                                                        Master Service Agreement                      5/25/2012
B-83   Furie Operating Alaska, LLC;    Tom Hord                                                                            Memorandum of Agreement                       1/31/2016
       Cornucopia Oil & Gas Company,
       LLC
B-85   Furie Operating Alaska, LLC     Watson Company Inc                                                                  Master Service Agreement                      1/12/2017
B-86   Furie Operating Alaska, LLC     Watson Company Inc                                                                  Letter Re: MSA Extension                      6/21/2013
B-87   Furie Operating Alaska, LLC     Weatherford International Inc                                                       Master Service Agreement Modification No. 1   6/21/2013
B-88   Furie Operating Alaska, LLC     Weatherford International Inc                                                       Master Service Agreement                       8/1/2011
             Case 19-11781-LSS    Doc 808-3     Filed 06/08/20    Page 5 of 8




                      Redline of Rejected Contracts and Leases List



[See attached.]
             Case 19-11781-LSS         Doc 808-3      Filed 06/08/20     Page 6 of 8




For the avoidance of doubt, the Debtors or the Reorganized Debtors, as applicable, reserve the
right to alter, amend, modify or supplement the list of assumed Executory Contract and Unexpired
Leases in accordance with the Plan, including, without limitation, pursuant to Article V of the
Plan, which provides that:

                                  ARTICLE V
                      TREATMENT OF EXECUTORY CONTRACTS
                            AND UNEXPIRED LEASES

A.     Assumption and Rejection of Executory Contracts and Unexpired Leases

       On the Effective Date, except as otherwise provided in the Plan, each Executory
       Contract and Unexpired Lease not previously rejected, assumed, or assumed and
       assigned, including, without limitation, any employee benefit plans, severance
       plans, and other Executory Contracts under which employee obligations arise, shall
       be deemed automatically rejected pursuant to sections 365 and 1123 of the
       Bankruptcy Code, unless such Executory Contract or Unexpired Lease: (1) is
       specifically described in the Plan as to be assumed or assumed and assigned in
       connection with confirmation of the Plan, or is specifically scheduled on the
       Assumed Contracts and Leases List to be assumed or assumed and assigned (as
       specified on such list) pursuant to the Plan or the Plan Supplement; (2) is subject to
       a pending motion to assume such Unexpired Lease or Executory Contract as of the
       Effective Date; or (3) is a contract, instrument, release, indenture, or other
       agreement or document entered into in connection with the Plan.

       Unless otherwise indicated, assumptions or rejections of Executory Contracts and
       Unexpired Leases pursuant to the Plan or the Acquisition Documents are effective
       as of the Effective Date. Any motions to assume Executory Contracts or Unexpired
       Leases pending on the Effective Date shall be subject to approval by a Final Order
       of the Bankruptcy Court on or after the Effective Date. Notwithstanding anything
       to the contrary in the Plan, at the direction or with the consent of the Acquirer, and
       in accordance with the Acquisition by Foreclosure Agreement, the Acquirer (i) may
       elect to have the Debtors reject any Key Contract at any time prior to the Effective
       Date, and (ii) shall have the right to alter, amend, modify, or supplement the
       Assumed Contracts and Leases List identified in Article V.A of the Plan and in the
       Plan Supplement at any time through and including 45 days after the Effective Date.
                                                                       Case 19-11781-LSS         Doc 808-3   Filed 06/08/20   Page 7 of 8




Contract                                                                                                                                                                                        Effective
  No.        Debtor(s) Party to Contract                                            Name of Counterparty                                                Title of Contract                         Date
  B-1    Furie Operating Alaska, LLC;      Advanced Drilling Solutions LLC                                                           Letter Agreement Re: Drilling Contract                    9/23/2016
         Cornucopia Oil & Gas Company, LLC

  B-2    Furie Operating Alaska, LLC         Alaska Electric and Energy Cooperative Inc                                              Gas Sale and Purchase Agreement                           6/26/2014
  B-3    Furie Operating Alaska, LLC         Alaska Electric and Energy Cooperative Inc                                              Settlement Agreement and Release                          3/17/2019
  B-4    Furie Operating Alaska, LLC         Alaska Electric and Energy Cooperative Inc                                              Gas Sale and Purchase Agreement                           6/26/2014
  B-5    Furie Operating Alaska, LLC         Alaska Electric and Energy Cooperative Inc                                              Confidentiality Agreement                                 1/30/2014
  B-6    Furie Operating Alaska, LLC         Alaska Electric and Energy Cooperative Inc                                              Amendment No. 1                                           1/29/2015
  B-7    Furie Operating Alaska, LLC         Alaska Electric and Energy Cooperative Inc                                              Amendment No. 2 to Gas Sale and Purchase Agreement        7/27/2015

  B-8    Furie Operating Alaska, LLC         Alaska Electric and Energy Cooperative Inc                                              Amendment No. 3 to Gas Sale and Purchase Agreement        9/13/2018

  B-9    Furie Operating Alaska, LLC         Alaska Electric and Energy Cooperative Inc                                              Amendment No. 4 to Gas Sale and Purchase Agreement        10/4/2018

 B-10    Furie Operating Alaska, LLC         Alaska Electric and Energy Cooperative Inc                                              Amendment No. 5 to Gas Sale and Purchase Agreement        11/8/2018

 B-11    Cornucopia Oil & Gas Company, LLC Alaska Electric and Energy Cooperative Inc                                                Statement of Limited Guarantee                            6/26/2014

 B-12    Furie Operating Alaska, LLC         Alaska Electric and Energy Cooperative Inc                                              Gas Sale and Purchase Agreement                           6/26/2014
 B-13    Furie Operating Alaska, LLC         Alaska Electric and Energy Cooperative Inc                                              Amendment No. 6 to Gas Sales Agreement                    5/24/2019
 B-14    Furie Operating Alaska, LLC         All American Oilfield Associates LLC                                                    Master Service Agreement                                   4/9/2013
 B-15    Furie Operating Alaska, LLC         Ally Financial                                                                          Lease Agreement                                           4/26/2019
 B-16    Furie Operating Alaska, LLC;        Ankura Consulting Group LLC                                                             Engagement Agreement                                      3/23/2018
         Cornucopia Oil & Gas Company,
         LLC; Corsair Oil & Gas LLC
 B-17    Furie Operating Alaska, LLC         Baker Hughes Oilfield Operations Inc                                                    Master Service Agreement Modification No. 1               7/18/2013
 B-18    Furie Operating Alaska, LLC         Baker Hughes Oilfield Operations Inc                                                    Master Service Agreement                                  4/19/2011
 B-19    Furie Operating Alaska, LLC         Baker Hughes Oilfield Operations LLC                                                    Modification No. 2 Master Service Agreement               7/16/2018
 B-20    Furie Operating Alaska, LLC         Baker Petrolite Corporation                                                             Master Service Agreement Modification No. 1               7/18/2013
 B-21    Furie Operating Alaska, LLC         Baker Petrolite Corporation                                                             Master Service Agreement                                  4/19/2011
 B-22    Furie Operating Alaska, LLC         Baker Petrolite LLC                                                                     Modification No. 2 Master Service Agreement               7/16/2018
 B-23    Furie Operating Alaska, LLC         BAM Clough JV                                                                           Confidentiality Agreement                                 8/20/2014
 B-24    Furie Operating Alaska, LLC         BJ Services Company USA                                                                 Master Service Agreement                                  4/19/2011
 B-25    Furie Operating Alaska, LLC         BlueCrest Alaska Operating LLC                                                          Natural Gas Exchange Agreement                             5/8/2018
 B-26    Furie Operating Alaska, LLC         Bluecrest Alaska Operating LLC                                                          Natural Gas Sale and Purchase Agreement                    5/7/2018
 B-27    Furie Operating Alaska, LLC         Briley & Associates                                                                     Residential Lease Agreement                               11/14/2016
 B-28    Furie Operating Alaska, LLC         Brutus AG (f/k/a Deutsche Oel & Gas AG)                                                 Letter Agreement Re: Offshore Daywork Drilling Contract    3/1/2016

 B-29    Furie Operating Alaska, LLC;      Brutus AG (f/k/a Deutsche Oel & Gas AG)                                                   Consent Agreement                                         9/30/2016
         Cornucopia Oil & Gas Company, LLC

 B-30    Furie Operating Alaska, LLC;      Brutus AG (f/k/a Deutsche Oel & Gas AG)                                                   Consent and Waiver under Preferred Equity Agreements      7/15/2014
         Cornucopia Oil & Gas Company,
         LLC; Corsair Oil & Gas LLC
 B-31    Furie Operating Alaska, LLC;      Brutus AG (f/k/a Deutsche Oel & Gas AG)                                                   Letter Agreement RE: Drilling Contract                    9/23/2016
         Cornucopia Oil & Gas Company, LLC

 B-32    Furie Operating Alaska, LLC       Brutus AG (f/k/a Deutsche Oel & Gas AG)                                                   Letter Agreement Re: Drilling Contract                    9/20/2016
 B-33    Furie Operating Alaska, LLC;      Brutus AG (f/k/a Deutsche Oel & Gas AG)                                                   Letter Agreement Re: Drilling Contract                    9/21/2016
         Cornucopia Oil & Gas Company, LLC

 B-34    Furie Operating Alaska, LLC         Brutus AG (f/k/a Deutsche Oel & Gas AG)                                                 Letter Agreement Re: Offshore Daywork Drilling Contract    3/1/2016

 B-35    Furie Operating Alaska, LLC         CEESI Measurement Solutions Inc                                                         Master Service Agreement                                  5/29/2014
 B-37    Furie Operating Alaska, LLC         CISPRI Services LLC                                                                     Charter for Off Shore Supply and Support Services          1/4/2016
 B-38    Furie Operating Alaska, LLC         CISPRI Services LLC                                                                     Vessel Boarding and Utilization Agreement                  8/5/2016
 B-39    Furie Operating Alaska, LLC         CISPRI Services LLC                                                                     CISPRI Services Uniform Time Charter Part for Off-Shore    1/4/2016
                                                                                                                                     Supply and Support Services
 B-40    Furie Operating Alaska, LLC;      Comprator GmbH                                                                            Data Processing Agreement
         Cornucopia Oil & Gas Company, LLC

 B-41    Furie Operating Alaska, LLC         David W. Elder                                                                          Employment Agreement                                      2/15/2015
 B-42    Furie Operating Alaska, LLC         First Insurance Funding                                                                 Commercial Premium Finance Agreement                      5/12/2019
 B-43    Furie Operating Alaska, LLC         First Insurance Funding                                                                 Commercial Premium Finance Agreement                      4/26/2019
 B-44    Furie Operating Alaska, LLC         Furie Operating Alaska, LLC                                                             Furie Operating Alaska, LLC, 401(k) Plan                     N/A
 B-45    Furie Operating Alaska, LLC         Homer Electric Association Inc                                                          Statement of Limited Guarantee                            6/26/2014
 B-46    Furie Operating Alaska, LLC         Homer Electric Association Inc                                                          Confidentiality Agreement                                 1/30/2014
 B-47    Furie Operating Alaska, LLC;        Kay Rieck                                                                               Memorandum of Agreement                                   1/31/2016
         Cornucopia Oil & Gas Company, LLC

 B-48    Furie Operating Alaska, LLC         Key Energy Services LLC                                                                 Master Service Agreement                                   9/7/2011
 B-49    Furie Operating Alaska, LLC         Key Energy Services LLC                                                                 First Amendment to Master Service Agreement               2/27/2013
 B-50    Furie Operating Alaska, LLC         Kuukpik Drilling                                                                        Letter re Rental of Diverter Equipment                    5/31/2018
 B-51    Furie Operating Alaska, LLC;        M.A. (Tony) Nunes                                                                       Memorandum of Agreement                                   1/31/2016
         Cornucopia Oil & Gas Company, LLC

 B-52    Furie Operating Alaska, LLC         McGriff Seibels & Williams of Texas Inc                                                 Cover Note                                                4/11/2019
 B-53    Furie Operating Alaska, LLC         McGriff Seibels & Williams of Texas Inc                                                 Cover Note                                                4/11/2019
 B-54    Furie Operating Alaska, LLC         McGriff Seibels & Williams of Texas Inc                                                 Cover Note                                                4/11/2019
 B-55    Furie Operating Alaska, LLC         McGriff Seibels & Williams of Texas Inc                                                 Brokerage Service Agreement                               3/28/2018
 B-56    Furie Operating Alaska, LLC         McGriff Seibels & Williams of Texas Inc                                                 Brokerage Service Agreement                               3/28/2018
 B-57    Furie Operating Alaska, LLC         McGriff Seibels & Williams of Texas Inc                                                 Cover Note                                                4/11/2019
 B-58    Furie Operating Alaska, LLC         Michael L. Foster & Associates Inc                                                      Letter Agreement                                          4/17/2014
 B-59    Furie Operating Alaska, LLC         Municipality of Anchorage d/b/a Municipal Light & Power                                 Interruptible Gas Sale and Purchase Agreement             8/15/2019
 B-60    Furie Operating Alaska, LLC         Nabors Alaska Drilling Inc                                                              2018 Kitchen Lights Unit Program Proposal                 5/15/2018
 B-61    Furie Operating Alaska, LLC         Nordic Calista Services                                                                 Letter Agreement Re: Equipment Rental                     5/25/2018
 B-62    Furie Operating Alaska, LLC         Nordic Overseas Drilling & Services GmbH                                                Letter Agreement Re: Offshore Daywork Drilling Contract    3/1/2016

 B-63    Furie Operating Alaska, LLC       Nordic Overseas Drilling & Services GmbH                                                  Offshore Daywork Drilling Contract - U.S.                 12/1/2015
 B-64    Furie Operating Alaska, LLC       Nordic Overseas Drilling & Services GmbH                                                  Letter Agreement Re: Drilling Contract                    9/20/2016
 B-65    Furie Operating Alaska, LLC;      Nordic Overseas Drilling & Services GmbH                                                  Letter Agreement Re: Drilling Contract                    9/21/2016
         Cornucopia Oil & Gas Company, LLC

 B-66    Furie Operating Alaska, LLC         Nordic Overseas Drilling & Services GmbH                                                Offshore Daywork Drilling Contract                        12/1/2015
 B-67    Furie Operating Alaska, LLC         Nordic Overseas Drilling & Services GmbH                                                Letter Agreement Re: Offshore Daywork Drilling Contract    3/1/2016
                                                                     Case 19-11781-LSS            Doc 808-3        Filed 06/08/20        Page 8 of 8




  B-68   Furie Operating Alaska, LLC       Northern Lights Center LLC                                                                           International Self Storage Rules & Regulations       12/19/2016
  B-69   Cornucopia Oil & Gas Company, LLC Norton Rose Fulbright US LLP                                                                         Legal Representation Letter                           4/4/2018

  B-70   Furie Operating Alaska, LLC         Reed Smith LLP                                                                                     Letter Re: IRS Information Document Requests          3/7/2016
  B-71   Furie Operating Alaska, LLC         Reed Smith LLP                                                                                     Letter Re: General Tax Advice and Legal Assistance   12/14/2017
  B-72   Furie Operating Alaska, LLC         Seaport Global Securities LLC                                                                      Engagement Letter                                     6/5/2019
  B-73   Furie Operating Alaska, LLC         Shamrock Management LLC d/b/a Shamrock Energy Solutions                                            Master Service Agreement                             3/28/2016
  B-74   Furie Operating Alaska, LLC         Shelf Drilling Offshore Resources Limited II                                                       Letter Agreement re: Rig Lease                       8/25/2017
  B-75   Furie Operating Alaska, LLC         Sierra Pine Resources International Inc                                                            Amendment No. 1 to Master Service Agreement           1/1/2019
  B-76   Furie Operating Alaska, LLC         Sierra Pine Resources International Inc                                                            Master Service Agreement                             1/19/2018
  B-77   Furie Operating Alaska, LLC         Smith International Inc.                                                                           Master Service Agreement Modification No. 1          7/17/2013
  B-78   Furie Operating Alaska, LLC         Southside Classic Leasing LLC                                                                      Texas Commercial Lease Agreement                      5/1/2017
  B-79   Furie Operating Alaska, LLC         Sparrows Offshore LLC                                                                              Master Service Agreement                             5/19/2014
  B-80   Furie Operating Alaska, LLC         Spartan Offshore Drilling LLC                                                                      Offshore Daywork Drilling Contract                   6/19/2018
  B-81   Furie Operating Alaska, LLC         Spartan Offshore Drilling LLC                                                                      Offshore Daywork Drilling Company                    6/19/2018
  B-82   Furie Operating Alaska, LLC         Team Industrial Services Inc                                                                       Master Service Agreement                             5/25/2012
  B-83   Furie Operating Alaska, LLC;        Tom Hord                                                                                           Memorandum of Agreement                              1/31/2016
         Cornucopia Oil & Gas Company, LLC

                                             United States Department of Homeland Security; Secretary of Homeland Security, Jeh Johnson; U.S.
B-84     Furie Operating Alaska, LLC         Customs and Border Protection; Commissioner Gil Kerlikowski                                        Settlement Agreement and Mutual Release of Claims    42769
  B-85   Furie Operating Alaska, LLC         Watson Company Inc                                                                                 Master Service Agreement                              1/12/2017
  B-86   Furie Operating Alaska, LLC         Watson Company Inc                                                                                 Letter Re: MSA Extension                              6/21/2013
  B-87   Furie Operating Alaska, LLC         Weatherford International Inc                                                                      Master Service Agreement Modification No. 1           6/21/2013
  B-88   Furie Operating Alaska, LLC         Weatherford International Inc                                                                      Master Service Agreement                               8/1/2011
